Citation Nr: 1607706	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-12 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971, with confirmed service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran has PTSD with depression due to stressors related to his fear of hostile military activity while serving in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for PTSD with depression have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for posttraumatic stress disorder (PTSD).  Therefore, no further development is required before the Board decides the appeal.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Entitlement to service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Corroboration of every detail of a claimed stressor, including an appellant's personal involvement, is not required; rather, a veteran needs only to submit independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  Pentecost v. Principi, 16 Vet. App. 124 (2002), citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background and Analysis

The Veteran asserts that he has PTSD and depression due to traumatic events in Vietnam, to include rocket and mortar attacks, disarming land mines and booby traps, helping wounded soldiers, and carrying dead bodies.

The Veteran's DD Form 214 indicates the Veteran had an occupational specialty of radio operator and received the Vietnam Service Medal and Vietnam Campaign Medal but no combat medals or badges.  The Veteran's service treatment records (STRs) are negative for evidence of any psychiatric disorder.  

VA treatment records dated from June 2010 to November 2010 show that the Veteran was evaluated for depression and suicidal ideation following a December 2008 plan to shoot himself.  He reported symptoms of depression, anger, flashbacks of Vietnam, hypervigilance, anxiety, and poor sleep.

In a July 2011 VA examination report, the examiner noted the Veteran was hospitalized from December 2008 to January 2009 for suicidal ideation and alcohol dependence, that he drank alcohol before and during his military service with no consequences, and that he began heavily drinking after separation from service to "forget things and relax" until December 2009.  The Veteran reported experiencing heightened anxiety two or three times per year with shortness of breath, nausea, nervousness, and difficulty sleeping.  He indicated that he had combat experience in Vietnam that included incoming rocket mortars and grenades and that he witnessed other soldiers get injured.  The examiner found the Veteran's in-service stressors were related to fear of hostile military activity and adequate to support a diagnosis of PTSD, but found the Veteran had no current significant depressive or PTSD symptoms.  Rather, the Veteran was diagnosed with alcohol dependence in full sustained remission.

In a May 2012 private psychiatric examination, the Veteran reported increasing symptoms of nightmares, panic attacks, irritability, angry outbursts, memory impairment, difficulty concentrating, and isolation in the past few years that caused him to keep to himself and have few interests.  Dr. A.F. reviewed the Veteran's claims file, to include the July 2011 VA examination report and medical history that the Veteran was on anti-depressant medications and received mental health counseling, and opined that the VA examiner's conclusion that the Veteran did not meet the criteria for PTSD was inaccurate and contradicted the Veteran's medical history and current symptoms.  Dr. A.F. found the overwhelming evidence of record pointed to a diagnosis of PTSD, diagnosed PTSD, depressive disorder not otherwise specified, and alcohol dependence, and opined that PTSD was more likely than not directly related to experiences in Vietnam.

In January 2014 the Veteran underwent examinations by two VA psychiatrists.  The examiners concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, but rather had a diagnosis of alcohol use disorder and depressive disorder due to a negative self-concept, mild symptoms of depression, and documented problems with excessive alcohol use.  The Veteran reported current symptoms of avoiding public places and crowds, anger, occasional nightmares, and irritability.  The examiners reviewed the May 2012 private opinion by Dr. A.F. and noted that Dr. A.F. did not evaluate the frequency and intensity of the Veteran's cited symptom and explained that a less structured process of evaluating for PTSD likely led to false positive diagnoses.  The examiners indicated a December 2008 VA treatment record also did not provide the frequency and intensity of PTSD symptoms and explained that the Veteran's reported heavy drinking that could have prompted the severity of the symptoms at the time.  Further, the examiners noted that VA PTSD screenings were positive in April 2007 and February 2010 but negative from August 2011 to October 2013.  The VA examiners opined that depressive disorder was not related to active service and instead arose during a hospitalization for alcohol abuse because the Veteran reported suicidal thoughts and depression following a December 2009 stroke.

According to an October 2014 VA treatment note, the Veteran reported feeling "okay," with periods of irritability that he attributed to neuropathy and being unable to do things like he used to.  An April 2015 VA treatment note indicates that the Veteran reported feeling "pretty good most of the time," with periods of irritability, and was found to be fully oriented, casually depressed, with good mood and affect most of the time, non-pressured speech, intact associations, linear thought processes, good insight and judgment, no apparent attention or concentration deficits, and no suicidal or homicidal ideation.

In a November 2015 report, Dr. H. H.-G., a private psychologist, indicated that she had reviewed the claims file and VA treatment records and found in a mental status examination that the Veteran was socially isolated and withdrawn, internalized his struggles, previously self-medicated with alcohol, and presented with PTSD symptoms of depressed mood, anxiety, suspiciousness, near-continuous panic or depression, chronic sleep impairment, nightmares, difficulty concentrating, mild memory loss, flattened affect, difficulty adapting to stressful circumstances, inability to establish and maintain relationships, occasional visual hallucinations, and difficulty establishing and maintaining effective work and social relationships that created clinically significant impairment.  Dr. H. H.-G. noted that the Veteran was nervous, anxious, vague, suspicious, unsure of himself, and vigilant during the examination, with variable concentration, difficulty recalling basic information, appropriate thought content, goal-directed organized thought, and average judgment.

Dr. H. H.-G. cited to a letter written by the Veteran's sister explaining that Veteran was active, popular, and involved in family and church prior to service, that he wrote letters from Vietnam detailing his difficulty sleeping, and that he was easily upset, socially isolated, easily angered, withdrawn, and depressed ever since he returned from Vietnam.  Dr. H. H.-G. also discussed a letter from D.R., a friend of the Veteran, who recalled the Veteran changed after returning from active duty and was now angry, irritable, anxious, and did not discuss his military experiences.

Dr. H. H.-G. also filled out a VA disability benefits questionnaire (DBQ) in connection with the examination that shows she diagnosed the Veteran with PTSD and depressive disorder due to another medical condition.  She opined that the disorders caused occupational and social impairment with deficiencies in most areas and that it was not possible to differentiate which symptoms were arributable to each diagnosis because the symptom complex reflected both diagnoses.  

After a careful review of the record, the Board finds that entitlement to service connection for PTSD with depression is warranted.

The Board has found the Veteran's report of stressors while on active duty in Vietnam to be plausible and the Veteran credible.  The Board notes that the Veteran's statements are internally consistent and consistent with other evidence of record as well as facially plausible in the context of service in the Republic of Vietnam.  Moreover, the July 2011 and January 2014 VA examiners found his alleged stressors were adequate to support a diagnosis of PTSD.  

The private November 2015 opinion and VA DBQ provided by Dr. H. H.-G. confirm a diagnosis of PTSD with a medical opinion linking the Veteran's PTSD to incidents that occurred while on active duty in Vietnam.  The November 2014 opinion by Dr. H. H.-G. is afforded high probative value because it is based on a thorough medical history provided by the Veteran and the Veteran's treatment records.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Board acknowledges that the reports of the July 2011 and January 2014 VA PTSD examinations are against the Veteran's claim.  However, the Board has not found the reports to be persuasive..  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2011 VA examiner did not account for VA treatment records reflecting the Veteran was diagnosed with PTSD related to events in service and statements that the Veteran feared for his life while on active duty in Vietnam when finding that the Veteran did not meet the criteria for a PTSD.  Additionally, the January 2014 VA examiners relied on a finding that the Veteran's mental health symptoms appeared to coincide with his alcohol use and that Dr. A.F. did not note the frequency and intensity of mental health symptoms when concluding that the Veteran did not have a diagnosis of PTSD, but failed to consider the Veteran's statements that he self-medicated with alcohol, or his sister and friend's competent lay statements that the Veteran had exhibited mental health symptoms since his discharge from military service.  

The Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  As such, the benefit of the doubt must be resolved in favor of the Veteran and service connection for the Veteran's PTSD with depression is warranted.


ORDER

Service connection for PTSD with depression is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


